UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 8, 2012 1,433,552 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Index BIGLARI HOLDINGS INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — July 4, 2012 and September 28, 2011 1 Consolidated Statements of Earnings— Twelve and Forty Weeks Ended July 4, 2012 and July 6, 2011 2 Consolidated Statements of Cash Flows— Forty Weeks Ended July 4, 2012 and July 6, 2011 3 Consolidated Statements of Changes in Shareholders’ Equity— Forty Weeks Ended July 4, 2012 and July 6, 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II – Other Information Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 Index PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) July 4, September 28, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $928 and $559, respectively Inventories Deferred income taxes — Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investments held by consolidated affiliated partnerships Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Due to broker Accrued expenses Revolving credit Deferred income taxes — Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies (Note 14) Redeemable noncontrolling interests of consolidated affiliated partnerships Shareholders’ equity Common stock – $0.50 stated value, 2,500,000 shares authorized – 1,511,174 shares issued, 1,227,809 and 1,227,276 shares outstanding (net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock – at cost: 283,365 and 283,898 shares (includes 205,743 shares held by consolidated affiliated partnerships) on July 4, 2012 and September 28, 2011, respectively ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (Twelve and Forty Weeks Ended July 4, 2012 and July 6, 2011) (Unaudited) (In thousands, except share and per share data) Twelve Weeks Ended Forty Weeks Ended Net revenues Restaurant Operations: Net sales $ Franchise fees Other revenue Total Investment Management Operations: Management fee income — — — Consolidated Affiliated Partnerships: Investment gains/losses Other income 86 66 Total Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs 7 — 76 Asset impairments and provision for restaurant closings 26 2 15 Loss on disposal of assets Other operating income ) Total costs and expenses, net Other income (expenses) Interest, dividend and other investment income 86 Interest on obligations under leases ) Interest expense ) Realized investment gains/losses Derivative and short sale gains/losses — ) — ) Total other income (expenses) Earnings before income taxes Income taxes ) Consolidated net earnings Earnings attributable to redeemable noncontrolling interest: Income allocation ) Incentive fee — — 36 Total earnings attributable to redeemable noncontrolling interests ) Net earnings attributable to Biglari Holdings Inc. $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common and common equivalent share $ Diluted earnings per common and common equivalent share $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Forty Weeks Ended July 4, 2012 and July 6, 2011) (Unaudited) (In thousands) Forty Weeks Ended Cash flows from operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows (excluding investment operations of consolidated affiliated partnerships): Depreciation and amortization Provision for deferred income taxes ) Asset impairments and provision for restaurant closings 15 Stock-based compensation and other non-cash expenses Loss on disposal of assets Gain on sale of subsidiary — ) Realized investment gains/losses ) ) Derivative and short sale gains/losses — Changes in operating assets and liabilities: Increase in receivables and inventories ) ) (Increase) decrease in other assets ) Increase in accounts payable and accrued expenses Investment operations of consolidated affiliated partnerships: Purchases of investments ) ) Sales of investments Realized investment gains, net ) ) Unrealized gains on marketable securities held by consolidated affiliated partnerships ) ) Changes in due to/from broker and cash and cash equivalents held by consolidated affiliated partnerships ) Net cash provided by operating activities Cash flows from investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Proceeds from sale of subsidiary, net of cash on hand — Purchases of investments ) ) Sales of investments Changes in due to/from broker ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from revolving credit facility — Payments on revolving credit facility — ) Borrowings on long-term debt — Principal payments on long-term debt ) ) Principal payments on direct financing lease obligations ) ) Proceeds from exercise of stock options and employees stock purchase plan 29 Excess tax benefits from stock-based awards — Repurchase of employee shares for tax withholding (8 ) ) Financing activities of consolidated affiliated partnerships: Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 3 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Forty Weeks Ended July 4, 2012 and July 6, 2011) (Unaudited) (In thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance on September 28, 2011 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Reclassification of investment appreciation in net earnings, net of $(553) tax ) ) Net change in unrealized gains and losses on investments, net of $23,915 tax Total comprehensive income Exercise of stock options and other stock compensation transactions 23 Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance on July 4, 2012 $ ) $ Balance on September 29, 2010 $ ) $ ) $ Net earnings attributable to Biglari Holdings Inc. Reclassification of investment appreciation in net earnings, net of $789 tax Net change in unrealized gains and losses on investments, net of $3,342 tax Total comprehensive income Exercise of stock options and other stock compensation transactions ) Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance on July 6, 2011 $ ) $ See accompanying Notes to Consolidated Financial Statements. 4 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) JULY 4, 2012 (In thousands, except share and per share data) Note 1. General The accompanying unaudited consolidated financial statements of Biglari Holdings Inc. (“we”, “us”, “our”, “Biglari Holdings”, or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the results of the interim periodshave been included and consist only of normal recurring adjustments. The results for the interim periods shown are not necessarily indicative of results for the entire fiscal years. The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 28, 2011 and Quarterly Reports on Form 10-Q for the fiscal periods ended December 21, 2011 and April 11, 2012. Biglari Holdings Inc. is a diversified holding company engaged in a number of diverse business activities.The Company is led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries.Our long-term objective is to maximize per-share intrinsic value of the Company. Our strategy is to reinvest cash generated from our operating subsidiaries into any investments with the objective of achieving high risk-adjusted returns.All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Basis of Presentation and Consolidation As of July 4, 2012, the consolidated financial statements include the accounts of (i) the Company, (ii) its wholly-owned subsidiaries Steak n Shake Operations, Inc. (“Steak n Shake”), Western Sizzlin Corporation (“Western”), and Biglari Capital Corp. (“Biglari Capital”), and (iii) investment related subsidiaries and limited partnerships (the “consolidated affiliated partnerships”). As a result of our acquisitions of Western and Biglari Capital during fiscal year 2010, we acquired financial interests in The Lion Fund, L.P. (the “Lion Fund”), Western Acquisitions, L.P., Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P., investment limited partnerships (collectively referred to as consolidated affiliated partnerships), for which we have a substantive controlling interest. During the first quarter of fiscal year 2011, Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P. were liquidated and the funds distributed to the partners. During the third quarter of fiscal year 2011, Western Mustang Holdings, L.L.C. sold its interests in Mustang Capital Management, L.L.C. and Mustang Capital Advisors, L.P. We consolidate entities in which we have a wholly-owned or controlling interest in the general partner. The consolidated affiliated partnerships’ assets and liabilities are consolidated on our balance sheet even though outside limited partners have majority ownership in all of the investment partnerships. We do not guarantee any of the liabilities of our subsidiaries that are serving as general partners to these consolidated affiliated partnerships. All intercompany accounts and transactions have been eliminated in consolidation. Western’s and Biglari Capital’s June 30 quarter end for financial reporting purposes differs from the end of the Company’s fiscal quarter of July 4, 2012. There were no significant transactions in the intervening period. Note 2. New Accounting Standards In July 2012, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2012−02, Intangibles—Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment.The revised standard is intended to reduce the cost and complexity of testing indefinite-lived intangible assets other than goodwill for impairment. It allows companies to perform a “qualitative” assessment to determine whether further impairment testing of indefinite-lived intangible assets is necessary, similar in approach to the goodwill impairment test.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted.We do not expect the provisions of ASU 2012-02 to have a material effect on our financial position or results of operations. In December 2011, the FASB ASU 2011−12, Comprehensive Income. The amendments in ASU 2011-12 superseded certain pending paragraphs in ASU 2011−05, Presentation of Comprehensive Income to effectively defer only those changes in ASU 2011−05 that related to the presentation of reclassification adjustments out of accumulated other comprehensive income. The requirement to report comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements will become effective in the first quarter of fiscal 2013.The adoption of ASU 2011−12 will not impact the measurement of net earnings or other comprehensive income. 5 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) JULY 4, 2012 (In thousands, except share and per share data) Note 3. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. For financial reporting purposes all common shares of the Company held by the consolidated affiliated partnerships are recorded in treasury stock on the consolidated balance sheet. For purposes of computing the weighted average common shares outstanding, the shares of treasury stock attributable to the unrelated limited partners of the consolidated affiliated partnerships — based on their proportional ownership during the period — are considered outstanding shares. The following table presents a reconciliation of basic and diluted weighted average common shares. Twelve Weeks Ended Forty Weeks Ended July 4, July 6, July 4, July 6, Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards’ exercise prices were greater than the average market price of the Company’s common stock Note 4. Investments Investments consisted of the following: July 4, September 28, 2011 Cost $ $ Gross unrealized gains Gross unrealized losses ) ) Fair value $ $ On July 4, 2012, most of the Company’s investments (along with gross unrealized gains) were concentrated in one security. Unrealized losses on marketable equity securities on July 4, 2012 have been in an unrealized loss for less than 12 months. A majority of the gross unrealized losses on September 28, 2011 related only to one investment. We consider several factors in determining other-than-temporary impairment losses, including the current and long-term business prospects of the issuers, the length of time and relative magnitude of the price decline, and our ability and intent to hold the investment until the price recovers. Investment gains/losses are recognized when investments are sold (as determined on a specific identification basis) or as otherwise required by U.S. GAAP. The timing of realized gains and losses from sales can have a material effect on periodic earnings. However, such realized gains or losses usually have little, if any, impact on total shareholders’ equity because the investments are carried at fair value with any unrealized gains/losses included as a component of accumulated other comprehensive income within shareholders’ equity on the consolidated balance sheet. 6 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) JULY 4, 2012 (In thousands, except share and per share data) Realized investment gains/losses were as follows: Twelve Weeks Ended Forty Weeks Ended July 4, July 6, July 4, July 6, Gross realized gains on sales $ Gross realized losses on sales $ — $ ) $ ) $ ) Note 5.Consolidated Affiliated Partnerships Collectively, The Lion Fund L.P., Western Acquisitions, L.P., Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P. are referred to as consolidated affiliated partnerships of the Company. Investments held directly by the consolidated affiliated partnerships usually consist of domestic equity securities. Certain of the consolidated affiliated partnerships hold the Company’s common stock as investments. Within our consolidated financial statements, we classify this common stock as treasury stock despite the shares being legally outstanding. As of July 4, 2012 and September 28, 2011, the consolidated affiliated partnerships held 205,743 shares of the Company’s common stock ($69,221 at cost). Consolidated net earnings of the Company include the realized and unrealized appreciation and depreciation of the investments held by consolidated affiliated partnerships, other than realized and unrealized appreciation and depreciation of investments the consolidated affiliated partnerships hold in the Company’s equity securities, which has been eliminated in consolidation. In fiscal year 2010, Biglari Holdings invested a total of $35,697 in the Lion Fund, both in the form of the acquisition of the general partner and as a direct limited partner investment.The fair value of these investments in the Lion Fund totaled $49,650 as of the end of the fiscal 2012 third quarter. No amounts were invested in the year-to-date period in fiscal year 2012 or in fiscal year 2011. These investments in the Lion Fund do not appear explicitly in the our consolidated balance sheet because of the requirement to consolidate fully the Lion Fund (inclusive of third party interests) in our financial statements.Further, the Lion Fund’s portfolio holds significant interests in Biglari Holdings’ common stock, which as described above is classified on our consolidated balance sheet as a reduction to shareholders’ equity. Biglari Holdings’ pro-rata ownership of its Company common stock through the Lion Fund was 98,339 shares of stock (with a fair value of $37,997) based on Biglari Holdings’ ownership interest in the Lion Fund as of the end of the fiscal 2012 third quarter. During the first quarter of fiscal year 2011, Mustang Capital Partners I, L.P. and Mustang Capital Partners II, L.P. were liquidated and the funds distributed to the partners. The distribution of $15,660, including $1,421 of noncash distributions, is noted in the distributions to noncontrolling interests line in the reconciliation below. During the third quarter of fiscal year 2011, Western Mustang Holdings, L.L.C. sold its interests in Mustang Capital Management, L.L.C. and Mustang Capital Advisors, L.P. As a result of the sale, the Company does not have involvement in the operations of Mustang Capital Management, L.L.C. and Mustang Capital Advisors, L.P. Although these entities meet the definition of “discontinued operations,” as defined in FASB ASC paragraph 205-20-45-1, Reporting Discontinued Operations (“ASC paragraph 205-20-45-1”), we have not separated the results of operations because the amounts are immaterial to our consolidated financial numbers. Net earnings after tax related to the entities were approximately $1,544 and $2,606 for the twelve and forty weeks ended July 6, 2011, including $0 and $1,246, respectively, that were attributable to noncontrolling interests. The following table summarizes the cost and fair value of the investments held by the consolidated affiliated partnerships, other than holdings of the Company’s equity securities: July 4, September 28, 2011 Equity securities: Cost $ $ Fair value $ $ Investments held by consolidated affiliated partnerships on the consolidated balance sheet include $902 and $0 of cash that is only available for use by the consolidated affiliated partnerships on July 4, 2012 and September 28, 2011, respectively. 7 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) JULY 4, 2012 (In thousands, except share and per share data) Realized investment gains/losses arise when investments are sold (as determined on a specific identification basis). The net realized gains/losses from investments held by consolidated affiliated partnerships, other than holdings of the Company’s equity securities, were as follows: Twelve Weeks Ended Forty Weeks Ended July 4, July 6, July 4, July 6, Net unrealized gains $ Net realized gains from sale $ The limited partners of each of the investment funds have the ability to redeem their capital upon certain occurrences; therefore, the ownership of the investment funds held by the limited partners is presented as redeemable noncontrolling interests of consolidated affiliated partnerships and measured at the greater of carrying value or fair value on the consolidated balance sheet.The maximum redemption amount of the redeemable noncontrolling interests as of July 4, 2012 was $53,651. The following is a reconciliation of the redeemable noncontrolling interests in the consolidated affiliated partnerships. Forty Weeks Ended July 4, July 6, Carrying value at beginning of period $ $ Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Incentive fee ) ) Income allocation Adjustment to redeemable noncontrolling interest to reflect maximum redemption value Carrying value at end of period $ $ The Company, through its ownership of Biglari Capital and Western Investments Inc., is entitled to an incentive fee to the extent investment performance of the consolidated affiliated partnerships exceeds specified hurdle rates. Any such fee is included in net earnings attributable to the Company in the period in which the fee is earned. Biglari Capital, the general partner of the Lion Fund, earned a $36 incentive reallocation fee at December 31, 2011. At December 31, 2010, Biglari Capital earned a $5,199 incentive reallocation fee; however, $2,689 was eliminated, for that amount represents the Company’s fee as a limited partner, uncharged because the Company owns the general partner. The remaining $2,510 is an incentive fee that was charged and reallocated from outside limited partners of the Lion Fund. The incentive fee is assessed only once a year, on December 31, and no predictability of such earnings exists because the Lion Fund’s annual performance is unpredictable. Net earnings attributable to the Company only includes the Company’s share of earnings and losses related to its investments in the consolidated affiliated partnerships; all other earnings or losses from the consolidated affiliated partnerships are allocated to the redeemable noncontrolling interests. Note 6. Assets Held for Sale Assets held for sale are composed of the following: July 4, September 28, Land and buildings $ $ Improvements Total assets held for sale $ $ The July 4, 2012 balance included the following assets: one office building, four restaurants, and seven parcels of land.The Company expects to sell these properties within one year of their classification as assets held for sale. For any of these properties that are unsold within one year, we expect to reclassify them as other long-term assets. 8 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) JULY 4, 2012 (In thousands, except share and per share data) Note 7. Other Current Assets Other current assets primarily include prepaid rent, prepaid contractual obligations and current portion of capitalized loan acquisition costs. Note 8. Property and Equipment Property and equipment is composed of the following: July 4, September 28, Land $ $ Buildings Land and leasehold improvements Equipment Construction in progress Less accumulated depreciation and amortization ) ) Property and equipment, net $ $ Note 9. Goodwill and Other Intangibles Goodwill Goodwill consists of the excess of the purchase price over the fair value of the net assets acquired in connection with business acquisitions. There was no change to the carrying value of goodwill from September 28, 2011. We are required to assess goodwill and any indefinite-lived intangible assets for impairment annually, or more frequently if circumstances indicate impairment may have occurred. The analysis of potential impairment of goodwill requires a two-step approach. The first step is the estimation of fair value of each reporting unit. If step one indicates that impairment potentially exists, the second step is performed to measure the amount of impairment, if any. Goodwill impairment exists when the estimated fair value of goodwill is less than its carrying value. During the quarter ended September 28, 2011, we performed our annual assessment of the recoverability of our goodwill related to four reporting units related to our Steak n Shake operations. During the second quarter of fiscal year 2012, we performed our annual assessment of our recoverability of goodwill related to two reporting units related to our Western operations. The valuation methodology and underlying financial information included in our determination of fair value require significant judgments to be made by management. We use both market and income approaches to derive fair value. The judgments in these two approaches include, but are not limited to, comparable market multiples, long-term projections of future financial performance, and the selection of appropriate discount rates used to determine the present value of future cash flows. Changes in such estimates or the application of alternative assumptions could produce significantly different results. Other Intangibles Other intangibles are composed of the following: July 4, 2012 September 28, 2011 Gross carrying amount Accumulated amortization Total Gross carrying amount Accumulated amortization Total Right to operate $ $ ) $ $ $ ) $ Franchise agreement ) ) Other ) ) Total ) ) Intangible assets with indefinite lives — — Total intangible assets $ $ ) $ $ $ ) $ 9 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) JULY 4, 2012 (In thousands, except share and per share data) Intangible assets subject to amortization consist of franchise agreements acquired in connection with the acquisition of Western, a right to operate and favorable leases acquired in connection with prior acquisitions and are being amortized over their estimated weighted average useful lives ranging from eight to twelve years. Amortization expense for the twelve weeks ended July 4, 2012 and July 6, 2011 was $169 and $186, respectively. Amortization expense for the forty weeks ended July 4, 2012 and July 6, 2011 was $533 and $567, respectively. Total annual amortization expense for each of the next five years will approximate $625. Intangible assets with indefinite lives consist of a trade name acquired in connection with the acquisition of Western and reacquired franchise rights acquired in connection with previous acquisitions. Note 10. Other Assets Other assets primarily include capitalized software, non-qualified plan investments, non-current portion of capitalized loan acquisition costs, and a note receivable. Note 11. Borrowings There were no material changes in our borrowings from September 28, 2011. Steak n Shake’s Credit Facility includes customary affirmative and negative covenants and events of default, as well as financial covenants relating to a maximum total leverage ratio and a minimum consolidated fixed charge coverage ratio. Steak n Shake was in compliance with all covenants under the Credit Facility as of July 4, 2012. Note 12. Other Long-term Liabilities Other long-term liabilities include deferred rent expense, non-qualified plan obligations, deferred gain on sale-leaseback transactions, uncertain tax positions, and deferred compensation. Note 13. Income Taxes In determining the quarterly provision for income taxes, the Company uses an estimated annual effective tax rate which is based on expected annual income, statutory tax rates, and available tax planning opportunities in the various jurisdictions in which the Company operates.Unusual or infrequently occurring items are separately recognized in the quarter in which they occur. Our effective income tax rate for the forty weeks ended July 4, 2012 was 25.1%, compared to the effective income tax rate of 27.1% in the same period in the prior year.The decrease in the tax rate is primarily attributable to dividends received from equity investments, which are taxed at lower rates than is the income derived from wholly owned businesses. Moreover, the reserves related to unrecognized tax benefits were released because of the expiration of statutes of limitations. As of July 4, 2012 and September 28, 2011, we had approximately $865 and $1,750, respectively, of unrecognized tax benefits, which are included in other long-term liabilities in the consolidated balance sheet. Note 14. Commitments and Contingencies We are involved in various legal proceedings and have certain unresolved claims pending. We believe, based on examination of these matters and experiences to date, that the ultimate liability, if any, in excess of amounts already provided in the consolidated financial statements is not likely to have a material effect on our results of operations, financial position or cash flows. 10 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Continued) JULY 4, 2012 (In thousands, except share and per share data) Note 15. Fair Value of Financial Assets and Liabilities The fair value framework as established in ASC paragraph 820-10-50-2 requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities. Level 1 provides the most reliable measure of fair values, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: · Level 1: Unadjusted quoted prices in active markets for identical assets and liabilities. · Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. · Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. The following methods and assumptions were used to determine the fair value of each class of the following assets and liabilities recorded at fair value in the consolidated balance sheet. Cash equivalents: Cash equivalents primarily consist of money market funds. Money market funds that are carried at fair value, based on quoted market prices, are classified within Level 1 of the fair value hierarchy.All other cash equivalents carried at fair value based on observable inputs for which a quoted market price is not available are classified within Level 2 of the fair value hierarchy. Consolidated affiliated partnerships did not hold cash equivalents on July 4, 2012 and September 28, 2011. Equity securities: The Company’s investments in equity securities are carried at fair value, based on quoted market prices, and are classified within Level 1 of the fair value hierarchy. Non-qualified deferred compensation plan investments: The assets of the Company’s Non-Qualified Savings Plan are set up in a rabbi trust. They represent mutual funds that are carried at fair value, based on quoted market prices, and are classified within Level 1 of the fair value hierarchy. Investment held by consolidated affiliated partnership: Investments of $193 as of July 4, 2012 and September 28, 2011 have been classified within Level 3 of the fair value hierarchy and represent a private security. Investment derivatives and interest rate swaps: Investment derivatives and interest rate swaps are marked to market each reporting period with fair value based on readily available market quotes, and are classified within Level 2 of the fair value hierarchy. Interest rate swaps on July 4, 2012 and September 28, 2011 represent the mark to market adjustment for Steak n Shake’s interest rate swap. The fair values of financial assets and liabilities were as follows: July 4, 2012 September 28, 2011 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Assets Cash equivalents $
